DISMISSED; Opinion Filed February 6, 2017.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00705-CV

                          IN THE INTEREST OF A.L.A., A CHILD,

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. 14-00006-W

                             MEMORANDUM OPINION
                           Before Justices Bridges, Myers, and Brown
                                   Opinion by Justice Myers
        Appellant’s brief was due November 30, 2016. By letter dated December 1, 2016, we

directed appellant to file a brief and an extension motion within ten days. We cautioned

appellant that failure to do so would result in the dismissal of this appeal. To date, appellant has

not filed her brief, an extension motion, or otherwise corresponded with the Court regarding the

status of her brief.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),(c).




                                                    /Lana Myers/
160705F.P05                                         LANA MYERS
                                                    JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF A.L.A., A CHILD                 On Appeal from the 304th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00705-CV                                 Trial Court Cause No. 14-00006-W.
                                                   Opinion delivered by Justice Myers, Justices
                                                   Bridges and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

Judgment entered this 6th day of February, 2017.




                                             –2–